DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 7/25/22 is acknowledged.
Claims 11-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/22.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  The instant abstract states, for example, “The present disclosure […]” and is therefore objected to.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings are objected to because at least Figures 3-8 present cross sectional views of the device with improper shading which renders the figures illegible.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 in the body recites “a wellbore tubular”, however, “a wellbore tubular” was already introduced in the preamble. It appears that the later recitation should read “the wellbore tubular”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 20050051333 A1), in view of James (US 20110098202 A1).

Regarding claim 1, Weber teaches a displacement plug for use in a wellbore tubular (Fig 8a-8b, plug 300), comprising: 
a plug body for landing in a wellbore tubular (Fig 8a-8b, plug body is all element of 300 excluding wiper fins 25 seen but not labelled); and 
one or more displacement features (Fig 8a-8b, fins 25 seen but not specifically labelled) engaged with the plug body for displacing the plug body downhole (Fig 8a-8b, the fins 25 are engaged on the exterior of plug body portion 20 and usable to move plug downhole with fluid from “P”).  
While Weber teaches a sealing portion 301 which is radially expandable to seal within the tubular (Fig 8b, Para 0053-0054), Weber is silent on wherein at least a portion of the plug body comprises a metal configured to expand in response to hydrolysis to seal against the wellbore tubular. 
James teaches wherein at least a portion of the plug body comprises a metal configured to expand in response to hydrolysis to seal against the wellbore tubular (Para 0008 there is a radially expandable/swellable metal composition with MgO or CaO; as a modification to Weber, the sealing portion 301 would be made of this expandable material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weber by construction the seal portion of the material as disclosed by James “to provide extra sealing efficiency during oilfield operations” (Para 0014).

Regarding claim 2, Weber as modified further teaches wherein the plug body includes a nose (Fig 8b of Weber, nose 301 is at the front end of the plug body; additionally and/or alternative, the nose can be construed as additionally comprising elements ), wherein at least a portion of the nose comprises the metal configured to expand in response to hydrolysis (Para 0008 of James there is a radially expandable/swellable metal composition with MgO or CaO; as a modification to Weber, the sealing portion 301 would be made of this expandable material).  

Regarding claim 3, Weber as modified further teaches wherein the nose includes a nose nut (Fig 8b, element 301 is construed as the nose nut; the examiner notes that “nut” is broadly defined as, “any of various devices or ornaments resembling a nut.” see https://www.dictionary.com/browse/nut), the nose nut comprising the metal configured to expand in response to hydrolysis (Para 0008 of James there is a radially expandable/swellable metal composition with MgO or CaO; as a modification to Weber, the sealing portion 301 would be made of this expandable material).  .  

Regarding claim 4, Weber as modified further teaches wherein the nose includes a tubular (Fig 8b, element 301 is construed as a tubular, the examiner notes element is cylindrical with a hollow opening; this claim depends from claim 2), the tubular comprising the metal configured to expand in response to hydrolysis (Para 0008 of James there is a radially expandable/swellable metal composition with MgO or CaO; as a modification to Weber, the sealing portion 301 would be made of this expandable material).  

Regarding claim 5, Weber as modified further teaches wherein the nose includes a lock ring (Fig 8b, element 301 is construed as a lock ring, this forms a ring around the central mandrel and locks/secures the plug in place; this claim depends from claim 2), the lock ring comprising the metal configured to expand in response to hydrolysis (Para 0008 of James there is a radially expandable/swellable metal composition with MgO or CaO; as a modification to Weber, the sealing portion 301 would be made of this expandable material).  

Regarding claim 6, Weber as modified further teaches wherein the nose includes an O-ring  (Fig 8b, element 301 is construed as an o-ring as it is a cylindrical/o-shaped ring; this claim depends from claim 2).  

Regarding claim 7, Weber as modified further teaches wherein the plug body is a casing displacement plug body (Fig 8a-8b, the plug body as previously defined is capable of being deployed within a casing).  

Regarding claim 8, Weber as modified further teaches wherein the plug body is a drill pipe displacement plug body (Fig 8a-8b, the plug body as previously defined is capable of being deployed within a drill pipe).  

Regarding claim 9, Weber as modified further teaches wherein the one or more displacement features are one or more displacement fins (Fig 8a-8b, seen but not labelled, fins 25).  

Regarding claim 10, Weber as modified further teaches wherein the one or more displacement fins are coupled to the plug body (Fig 8a-8b, seen but not labelled, fins 25 are coupled to the outside of the plug body as defined).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones (US 7673688 B1) discloses a dart with a foam body, a filtering material at least partially covering the foam body, and a mandrel, where the foam body surrounds the mandrel.
Richard (US 9004173 B2) discloses a wiper plug which changes size/shape to conform to the varying inner diameters of a pipe by using a shape change material. 
Ronck (US 9393601 B2) discloses a wiping device including a resilient body having a wiping surface. A support member is convertible between a first shape defined by a first center line of the support member and a second shape defined by a second center line of the support member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676